Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glover (US 20120162651).
	Regarding claim 1, Glover discloses an optical analyzer that analyzes (section 2.1) a sample (7) flowing through a pipe (4) having translucency (P. 0032, 0040; structure 4 surrounds test substance 7 and is designed to allow light to transmit through both structure 4 and test substance 7), the optical analyzer comprising: a light source unit that has a light source and a condenser lens (P. 0036); a light detection unit (6) that detects light of the light source unit; and a support mechanism (10) that movably supports the light source unit and the light detection unit, wherein the support mechanism is one that moves the light source unit and the light detection unit between a sample measurement position allowing the light detection unit to detect the light of the light source unit via the pipe and reference measurement position allowing the light detection unit to detect the light of the light source unit without the pipe (Figure 1A, 1B, 3, 4A, 4B show various configurations), and wherein the linear and rotation support mechanisms allow the length of the light path 9 to remain the same between a reference positioning and a measurement position (Figures 1-2).  
Regarding claim 2, Glover discloses the condenser lens of the light source unit condenses the light in an inside of the pipe in the sample measurement position (P.0036).
Regarding claim 3, Glover discloses wherein the support mechanism (10) is one that moves the light source unit and the light detection unit between the sample measurement position (Fig. 1A) and the reference measurement position (Fig. 1B) without changing a relative position between the light source unit and the light detection unit.
Regarding claim 4, Glover discloses wherein the support mechanism comprises: a fixedly provided base member (1); a connecting member that connects between the light source unit (3) and the light detection unit (6); and a slide drive part (actuator 11) that is provided on the base member and slidingly moves the light source unit and the light detection unit with respect to the base member, the light source unit and the light detection unit being connected by the connecting member (P. 0031-0032; Figure 3).
Regarding claim 5, Glover discloses wherein the slide drive part includes a linear guide provided interposed between the base member and the light detection unit, and the light source unit and the light detection unit are movably supported by the linear guide with respect to the base member (Figure 5 illustrates base 10, configured with a slide drive 11, and a linear guide positioned between said components according to the claimed configuration).
Regarding claim 6, Glover further discloses a positioning part that performs positioning (structure supporting the light source at least determines position by support and location relative to the base 10, and detector unit 6) so that a center of the pipe is positioned on a light axis of the light source unit in the sample measurement position (Figure 5 illustrates positioning measures for the light source unit).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Glover (US 20120162651).
Regarding claim 7, Glover does not specify the positioning part as replaceable depending on diameter of the pipe.  However, providing elements of a measurement system according to that of Glover as replaceable is a matter of obvious design consideration, with the benefit, of increased measurement and maintenance flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877